Citation Nr: 1548437	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-15 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1968 to July 1972.  The Veteran served in the Republic of Vietnam.  He had additional duty with the Naval Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the St. Louis, Missouri, Regional Office which denied service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  In April 2010 and December 2011, the Chicago, Illinois, Regional Office (RO) denied service connection for bilateral hearing loss and tinnitus.  In September 2015, the Veteran submitted a Motion to Advance on the Docket.  In September 2015, the Board granted the Veteran's motion.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

A September 2009 written statement from the Veteran may be reasonable construed as an informal claim for service connection for hypertension, chronic obstructive pulmonary disease (COPD), diverticulosis, anxiety, depression, and cardiomyopathy.  The issues of service connection for hypertension, a pulmonary disorder to include COPD, a gastrointestinal disorder to include diverticulosis, an acquired psychiatric disorder to include an anxiety disorder and a depressive disorder, and a heart disorder to include cardiomyopathy have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

Type II Diabetes Mellitus

The Veteran asserts that service connection for Type II diabetes mellitus is warranted secondary to his presumed herbicide exposure while in the Republic of Vietnam.  

The Veteran's Armed Forces of the United States Report of Transfer or Discharge (DD Form 214N) states that the Veteran served in Vietnam.  

The clinical documentation of record is in apparent conflict as to whether the Veteran has Type II diabetes mellitus.  The report of a May 2007 VA diabetes mellitus examination states that the Veteran's "criteria do not fall within the parameters of the diagnosis of adult onset diabetes."  The Veteran was diagnosed with impaired glucose tolerance.  An October 2008 VA optometry note relates that the Veteran had diabetes mellitus.  A March 2010 VA treatment record indicates that the Veteran had a "[history] of impaired glucose, no formal diagnosis of [diabetes mellitus]."  A June 2010 VA treatment record states that the Veteran had diabetes mellitus.  A June 2010 written statement from N. Almasalmeh, M.D., reports that he was treating the Veteran for diabetes mellitus.  A June 2011 VA treatment record conveys that the Veteran was diagnosed with "impaired glucose."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that it is unclear whether the Veteran has Type II diabetes mellitus, the Board finds that further VA evaluation is required.  
Bilateral Hearing Loss and Tinnitus

The Veteran contends that service connection for both bilateral hearing loss and tinnitus is warranted as the result of his in-service noise exposure.  In his September 2015 Informal Hearing Presentation, the accredited representative advances that the Veteran exhibited "significant shifts in hearing thresholds from entrance to separation."  The accredited representative clarified that the Merck Manual conveys that "tinnitus may occur as a symptom of nearly all ear disorders particularly noise-induced sensorineural hearing loss."  

The report of the Veteran's June 1968 physical examination for service entrance conveys that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
-
-5
LEFT
-5
-5
-5
-
-5

The report of the Veteran's June 1972 physical examination for service separation reflects that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
25
25
LEFT
15
10
15
20
15

The report of an October 2011 VA audiological evaluation indicates that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
60
65
60
LEFT
25
30
35
35
40
Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  The examiner opined that "[d]ue to normal hearing at separation and the onset of hearing loss to be four years later after 3 years of occupational noise exposure, it is my opinion that it is not at least as likely as not that hearing loss is related to military service."  She further conveyed that "it is my opinion that it is not at least as likely as not that tinnitus is related to military service."  

Significantly, however, the United States Court of Appeals for Veterans Claims (Court) has indicated that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  The threshold for normal hearing is from 0 to 20 dB and higher threshold levels indicate some degree of hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Given the cited authorities, the Board finds that further VA audiological evaluation is necessary in order to determine the relationship, if any, between the Veteran's diagnosed bilateral sensorineural hearing loss and tinnitus and his in-service noise exposure.  

Clinical documentation dated after December 2011 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:
1.  Contact the Veteran and request that he provide information as to all treatment of his claimed Type II diabetes mellitus, bilateral hearing loss, and tinnitus after December 2011.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after December 2011.  

3.  Schedule the Veteran for a VA diabetes mellitus examination to whether the Veteran has Type II diabetes mellitus.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If the Veteran does not have Type II diabetes mellitus, the examiner must expressly state that fact.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA auditory examination to assist in determining the nature and etiology of his bilateral hearing loss and tinnitus and their relationship, if any, to active service.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hearing loss and/or tinnitus had its onset during active service; is related to the Veteran's in-service noise exposure; and/or otherwise originated during active service.  

The examiner should also comment on the significance of the threshold shifts reported at service separation.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

6.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

